This is an action to quiet title in the plaintiff to certain real property in Los Angeles. The complaint alleges that the plaintiff is the owner in fee simple of such property. The court found that the plaintiff was not the owner of the property; that his only claim to said property was by virtue of a certain tax deed executed by the city of Los Angeles. The court also found certain facts upon which it concluded that said tax deed was null and void, and that the defendant Smith was entitled to the possession of the property as against said plaintiff. Judgment was entered declaring that the plaintiff has no right and title to the property as against any of the defendants, but providing that said judgment shall not take effect until payment be made by the defendants or either of them to the plaintiff of the sum of $561.35, the amount of taxes paid by the plaintiff upon the property. From the portion of the judgment requiring this payment the defendant J. H. Smith has appealed.
[1] The question of law involved in a decision of this appeal is the precise question considered by this court in the opinion this day filed in the case of Smith v. Golden State Syndicateet al., ante, p. 346, [185 P. 209], which involves the same subject matter and the rights of the same parties as herein involved. For the reasons stated in that opinion, the portion of the judgment appealed from is affirmed.
Brittain, J., and Nourse, J., concurred.
 *Page 1